UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE D. DICKERSON, a/k/a Chris, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00228-1)


Submitted:   May 1, 2014                       Decided:   May 5, 2014


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Steven Michael Bragg, THE LAW OFFICE OF STEVEN M. BRAGG,
Barboursville, West Virginia, for Appellant.    R. Booth Goodwin
II, United States Attorney, Joseph F. Adams, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine       D.    Dickerson       appeals       from       the     189-month

sentence      imposed    following         his   guilty     plea       to    conspiracy     to

distribute      heroin       and   twenty-eight      grams       or     more       of   cocaine

base.    He contends that the district court erred in determining

the quantity of drugs attributable to him and by enhancing his

sentence      based     on    his    leadership          role    in     the       conspiracy.

Finding no clear error, we affirm Dickerson’s sentence.

              We review the district court’s determination of drug

amounts attributable to a defendant for clear error.                                    United

States   v.    Kellam,       568 F.3d 125,    147     (4th       Cir.    2009).       In

reviewing      the     district     court’s      factual        determinations,           this

court must give “due regard to the opportunity of the district

court to judge the credibility of the witnesses.”                             United States

v.   Uwaeme,     975 F.2d 1016,    1018    (4th        Cir.    1992)       (internal

quotation marks omitted).

              Because there was no specific evidence as to the total

amount of controlled substances involved in the conspiracy, the

court is permitted to “approximate the quantity [of drugs] to be

used    for    sentencing.”          Uwaeme, 975 F.2d     at       1019    (internal

quotation marks omitted).              Such an approximation must be based

on evidence that has “sufficient indicia of reliability.”                                  Id.

at 1021.



                                             2
              We have reviewed the evidence presented at trial prior

to Dickerson’s plea and during the evidentiary hearing held for

the purposes of sentencing, and we conclude that the district

court’s extrapolation was based on evidence that has sufficient

indicia of reliability.               We find no clear error in the court’s

determination of the relevant conduct attributable to Dickerson.

              Dickerson        also     challenges           the       district        court’s

determination that he had a leadership role in the offense.                                   He

contends      that    the    evidence     of       his    involvement         showed    merely

buyer    and        seller     relationships              among        the    alleged        co-

conspirators.         We again review for clear error.                        United States

v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011).

              The    Sentencing       Guidelines          provide       for    a    two-level

adjustment     where     the    defendant          is    found    to    be    an    organizer,

leader, manager, or supervisor in a conspiracy that involves

fewer than five participants.              U.S. Sentencing Guidelines Manual

§ 3B1.1(c).         In finding that Dickerson exercised control over at

least one other participant, see United States v. Rashwan, 328
F.3d 160, 166 (4th Cir. 2003), the district court relied on

evidence      that    Dickerson       would        arrange       and   prepare       sales   of

heroin   or    crack    cocaine,       directing          witness       Jonathan      McDonald

where to meet the buyer.                McDonald would deliver the drugs as

instructed, accept payment from the buyer, and deliver the money

to   Dickerson.        The     district    court         also     found      that    Dickerson

                                               3
exercised some control over Tessa Vinson and Robert Pemberton,

arranging for them to complete drug sales at their apartment on

behalf of the conspiracy.

            This     evidence      supports          the   district       court’s

determination that Dickerson exercised control over at least one

other participant in the conspiracy.             Accordingly, we uphold the

two-level sentencing enhancement for having a leadership role.

            In     conclusion,     we       affirm     Dickerson’s      189-month

sentence.    We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the   materials

before   this    court   and   argument     would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        4